      Case 2:14-cr-00072-WFN      ECF No. 89     filed 03/11/21   PageID.1035 Page 1 of 2


                                                                                        FILED IN THE
                                                                                    U.S. DISTRICT COURT
                                                                              EASTERN DISTRICT OF WASHINGTON
1
2
                                                                               Mar 11, 2021
                                                                                   SEAN F. MCAVOY, CLERK

3
4                               UNITED STATES DISTRICT COURT

5                            EASTERN DISTRICT OF WASHINGTON
6    UNITED STATES OF AMERICA,
                                                      No.    2:14-CR-0072-WFN-1
7                                Plaintiff,
8           -vs-                                      ORDER DENYING MOTION TO
                                                      REDUCE SENTENCE
9    TIMOTHY JOSEPH CARLSON,
10                               Defendant.
11
12         Pending before the Court is Defendant's Motion to Reduce Sentence. ECF No. 80.
13   Defendant indicates that the Warden denied his request for compassionate release.
14   Consequently, he has exhausted his claim with the Bureau of Prisons [BOP]. In his well-
15   articulated briefing, Defendant requests that the Court reduce his sentence to time served.
16         Defendant must demonstrate that "(i) extraordinary and compelling reasons warrant
17   such a reduction; or (ii) the defendant is at least 70 years of age, has served at least 30 years
18   in prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination has
19   been made by the Director of the Bureau of Prisons that the defendant is not a danger to the
20   safety of any other person or the community, as provided under section 3142(g)." 18 U.S.C.
21   § 3582(c)(1)(A).     As Defendant is not over 70 years old, he must demonstrate that
22   extraordinary and compelling reasons warrant reduction.
23         Defendant has not demonstrated extraordinary or compelling reasons warrant a
24   sentence reduction. Though Defendant suffers from multiple health conditions that put him
25   at increased risk of serious illness or death from COVID-19 and his age also puts him at
26   heightened risk, he previously contracted COVID-19 and recovered. The Court recognizes
27   that prior illness does not eradicate risk of re-infection, but risk of re-infection is lowered
28   due to immunity gained from having fought off the illness previously. Inoculation will


     ORDER - 1
       Case 2:14-cr-00072-WFN        ECF No. 89   filed 03/11/21   PageID.1036 Page 2 of 2




1    provide increased immunity. The BOP is actively vaccinating inmates and while Defendant
2    has not yet received his vaccine, he should be receiving one in the coming weeks.
3               Defendant's criminal history suggests he poses a danger to the community.
4    Defendant's underlying conviction was serious; he pled guilty to receipt of nearly two
5    million images of child pornography. His sentence was increased to a 15-year mandatory
6    minimum due to his concerning criminal history involving multiple victims of hands-on
7    sex offenses. Due to no fault of the Defendant, he has yet to receive sex offender treatment
8    while incarcerated this time due to the timing of his release date. He previously completed
9    sex offender treatment while in Washington State Department of Corrections, but committed
10   the instant crime after he had completed treatment.           Neither home confinement, nor
11   residence at a halfway house provide adequate protection of the community to justify
12   release. Defendant has not met the requirements of 18 U.S.C. § 3582 to support conversion
13   of his sentence to time served. The Court has reviewed the file and Motion and is fully
14   informed. Accordingly,
15              IT IS ORDERED that:
16              1.   Defendant's Motion to Reduce Sentence, filed October 5, 2020, ECF No. 80, is
17   DENIED.
18              2. Defendant's Motion for Protective Order, filed October 5, 2020, ECF No. 81, is
19   DENIED AS MOOT. All medical records have been filed under seal.
20              The District Court Executive is directed to file this Order and provide copies to
21   counsel.
22              DATED this 11th day of March, 2021.
23
24                                                    WM. FREMMING NIELSEN
25   03-09-21                                  SENIOR UNITED STATES DISTRICT JUDGE
26
27
28


     ORDER - 2
